Citation Nr: 1601654	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J. Reddington

INTRODUCTION

The appellant is a Veteran who had active service from November 1987 to August 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of that hearing is associated with the record.  In April 2010, January 2012, December 2013, and May 2014 this matter was remanded for additional development.


FINDING OF FACT

A low back disability was not manifested in service; arthritis of the low back was not manifested in the first postservice year; and the Veteran's current low back disability is not shown to be related to his service or to have been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.655 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2005, March 2006, and May 2008, VA notified the Veteran of the information needed to substantiate and complete her claim of service connection for a low back disability, to include notice of the information that she was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are irretrievably lost.  In such circumstances, VA has a heightened duty to assist by obtaining other medical records/evidence which may be relevant to her claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Pertinent postservice medical records and Social Security Administration (SSA) records were secured for the record.  The Veteran was afforded February 2012 and January 2014 VA examinations to obtain medical opinions regarding her back disability.  The Board found the opinions provided inadequate and remanded for an adequate medical opinion. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was scheduled for a VA examination in June 2014, but failed to report.  By letter in July 2014, she was advised that she was again being scheduled for a VA examination in connection with her claim and of the consequences should she fail to appear for such examination.  She was scheduled for a VA examination in October 2014, but again failed to report (and did not present good cause).  Under these circumstances, the Board finds that further development for an examination to secure an adequate opinion would be pointless, and that VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §  3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran alleges that her back disability had its onset in service and has persisted since.  She alternatively alleges that the back disability is secondary to her service-connected bilateral foot disability.

June 2004 lumbosacral X-rays show degenerative joint disease in the lower spine and transitional vertebra.  An October 2004 bone scan notes an impression of increased radiotracer activity in the right pedicle of L5 which may represent degenerative changes versus a fracture and increased radiotracer activity in the SI joints bilaterally and right greater trochanter which may be secondary to degenerative changes.  A December 2004 lumbar spine MRI report notes diffuse disc bulges, bilateral facet hypertrophy and left neural foraminal narrowing.

In a May 2006 statement, a private physician noted a history provided by the Veteran of low back pain which began in service in 1989.  She reported that the pain came on gradually and was sporadic over the years, but worsened after a car accident in 1997 and persisted.  She further reported that in September 2003, her car was rear-ended and she developed increasing pain thereafter.  A June 2006 lumbar spine MRI showed spinal stenosis at L5/S1 secondary to disc bulge and facet hypertrophy.  There was also mild spinal stenosis at L4/5 secondary to facet hypertrophy and neural foraminal canal narrowing identified in the lower lumbar spine.

A SSA disability determination notes that the Veteran was found disabled due primarily to back disorders.  Records submitted in connection with her SSA disability claim show a diagnosis of lumbar disc disease.  In an October 2008 statement, a private physician observed that the Veteran was doing well prior to a severe motor vehicle accident in October 2007; the impression was low back pain from traumatic discogenic pain syndrome with bilateral sciatica.  A December 2008 prescription slip notes that the Veteran was being treated for lumbar spine disc herniation.  In a December 2008 SSA disability questionnaire, the Veteran indicated that her lower back pain started due to a car accident in October 2007.  

At the January 2010 hearing, the Veteran testified that she fell during physical training is service; she indicated that her back was bothering her then, but that she did not complain about it.  She reported that she continued to have back problems postservice.

On February 2012 VA examination, the Veteran related that she developed a lumbar spine disability from PT training and prolonged running in service, and that she slipped and fell in September 1989.  The diagnosis was lumbosacral strain.  The examiner opined that the Veteran's low back disabilities are not due to service because there was no evidence of a lumbar spine condition in the military.  As was noted above, this opinion was found to be inadequate and another medical opinion was sought.

A June 2012 treatment record notes an assessment of back pain. 

In a May 2013 statement, it was noted that the Veteran had been in treatment for chronic low back pain which started while she was in the military.  

A May 2013 statement from the Veteran's husband indicates that she told him that she injured her low back during service in 1989.  He stated that she received medical treatment and medication for her low back and that she still suffers from chronic low back problems.

On January 2014 VA examination pursuant to the Board's remand, the Veteran again reported she injured her back due to physical training, sports activities, and work-related duties in service in 1989.  She stated that she was not treated for back pain at that time.  Lumbosacral strain was diagnosed.  The examiner noted that there was no record of back pain during the Veteran's service and that her lumbar disc problems were caused by a postservice (2007) motor vehicle accident.  The examiner also noted that the low back pain was not aggravated by the Veteran's  service-connected foot conditions because her back condition arose from a motor vehicle accident.  The Board found this opinion to also be inadequate and remanded the matter for and adequate medical opinion.  As discussed above, the Veteran was scheduled for such examination in June 2014, but failed to report.  She and her representative were notified that she was being rescheduled for a VA examination in October 2014, and she again failed to report.
VA has a duty to assist the Veteran in the development of facts pertinent to her claim.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 90 (1990). Individuals for whom reexaminations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. §§ 3.326(a), 3.327(a).  VA regulations also address the consequences of a failure to report for a scheduled VA medical examination and provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination in an original claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the appellant being ill or hospitalized or the death of an immediate family member.  Id.

Here, the Veteran has not presented good cause for her failure to report for two VA examinations which may have provided evidence critical to her claim.  Accordingly, the Board must proceed to decide her claim based on the evidence of record.  38 C.F.R. § 3.655.

It is not in dispute that the Veteran has a lumbar spine disability, as lumbosacral strain, degenerative joint disease, and degenerative disc disease are shown to have been diagnosed in treatment records and on VA examinations.  However, a lumbar spine disability is not shown to have been manifest in service (and lumbar arthritis was not manifested in the first postservice year).  The Board acknowledges the Veteran's belief that her back disability is related to service, and has considered her lay testimony as to continuity of symptomatology.  However, in assessing the credibility of her accounts that there have been inconsistencies in her reports that diminish their credibility.  Notably, in connection with her claim seeking VA compensation benefits, she reported injuring her back in service; however, in connection with her claim for SSA disability benefits, she reported onset of low back pain in October 2007 (following a postservice motor vehicle accident).  Further, there is no evidence of treatment for her back for many years after service (as would be expected with a long-standing low back disability), suggesting that a chronic low back disability did not begin in service, persisting since service, but instead may have been caused by other etiological factors (.  Accordingly, the Board is unable to find the Veteran's assertions of a low back disability beginning in service and continuing to the present time to be credible.

What remains for consideration is whether or not the Veteran's low back disability may somehow otherwise be related to her service or to her service-connected bilateral foot disabilities.  There is no competent evidence that shows or suggests such may be the case.  Specifically, there is no medical opinion or treatise evidence in the record that suggests that a low back disability may be related to the Veteran's service or to her service-connected bilateral foot disabilities as alleged.  As noted above, the Board attempted to obtain a medical opinion regarding the etiology of her back disability on her behalf; however, she failed to report and potentially pertinent evidence could not be secured.  38 C.F.R. § 3.655.

The Board is mindful of the May 2013 statement by a treatment provider indicating that the record supports concluding that the injury which caused the chronic low back pain started in 1989 while she was in service.  However, that opinion is based on history provided by the Veteran whose accounts the Board has found not credible.  Furthermore the opinion lacks adequate rationale, and is conclusory.   Therefore, it is not probative evidence in this matter. 

In summary, the record (on which this determination must be made given that the Veteran has repeatedly failed to report for an examination scheduled to secure an adequate medical advisory opinion evidence in this matter; see 38 C.F.R. § 3.655) does not show that the Veteran's lumbar spine disability is related to her service or to her service-connected bilateral foot disability.  Accordingly, a requirement for substantiating the claim of service connection is not met, and service connection for the Veteran's back disability must be denied.





ORDER

The appeal seeking service connection for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


